DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 11 are objected to because of the following informalities:
Claim 5 recites “the first pattern part to fourth pattern part in the first direction”. Even though it is clear that “fourth pattern”, in claim 5, is referring back to cited “a fourth pattern” in claim 1, claim 5 misses citing “the” prior to “fourth pattern” in claim 1. Appropriate correction is required.
Also, claim 11 recites “each of first pattern group and the second pattern group”. Even though it is clear that “fourth pattern”, in claim 5, is referring back to cited “first pattern group” in claim 1, claim 11 misses citing “the” prior to “first pattern group” in claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeans (US 7,070,406).
	Jeans (US ‘406) discloses suitable materials for the master substrate 11 include but are not limited to a silicon (Si) substrate and a silicon (Si) wafer. In FIG. 5, the master substrate 11 is a silicon wafer with a wafer flat 11F. Four of the imprint stamps 20 are formed in the master substrate 11. The silicon wafer can be any size. (See column 10, lines 4-9)

[AltContent: textbox (A 2nd direction)][AltContent: arrow][AltContent: textbox (A base substrate (11))]
[AltContent: textbox (A 1st direction)][AltContent: arrow][AltContent: arrow]
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 1st pattern group)][AltContent: textbox (A 2nd pattern group)][AltContent: connector]
    PNG
    media_image1.png
    175
    412
    media_image1.png
    Greyscale


[AltContent: textbox (A 1st and 3rd pattern parts and the 2nd and 4th parts are disposed to be arranged adjacent to each other in a sequential order in the 1st direction.)][AltContent: textbox (A 2nd pattern group)][AltContent: textbox (A 1st pattern group)]
    PNG
    media_image2.png
    183
    197
    media_image2.png
    Greyscale


[AltContent: connector][AltContent: textbox (A 4th pattern part)][AltContent: textbox (A 2nd pattern part)][AltContent: textbox (A 3rd pattern part)][AltContent: textbox (A 1st pattern part)][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    164
    272
    media_image3.png
    Greyscale


[AltContent: arrow]
	
Jeans (US ‘406) discloses the imprint stamps 20t include imprint patterns 20q that are of a nanometer scale (e.g. less than 1.0 .mu.m and preferably less than 100.0 nm), then it is desirable to deposit a very thin layer of the photopolymer material 301. (See column 7, lines 4-9)
Further, Jeans (US ‘406) discloses the imprint patterns 20p can be nano-imprint patterns that can have dimensions (d0, h0, L0) of 100.0 nm or 
Therefore, as to claim 1, Jeans (US 7,070,406) disclose a stamp for nano-imprinting, the stamp comprising: a base substrate (21) having a plane defined by a first direction and a second direction crossing each other; a first pattern group (20) comprising a first pattern part (20q) and a second pattern part (20q) disposed on the base substrate (21), arranged to be spaced apart from each other in the first direction, and having different widths in the first direction; and a second pattern group (20) comprising a third pattern part (20q) and a fourth pattern part (20q) disposed on the base substrate (21), arranged to be spaced apart from each other in the first direction, and having different widths in the first direction, wherein each of the first pattern part to the fourth pattern part comprises a plurality of nano-patterns, and wherein the first pattern part, the third pattern part, the second pattern part, and the fourth pattern part are disposed to be arranged adjacent to each other in a sequential order in the first direction.
	As to claim 2, Jeans (US ‘406) disclose the second pattern part has a second width that is smaller than a first width of the first pattern part.
	As to claim 3, Jeans (US ‘406) teach the third pattern part has the first width of the first pattern part, and wherein the fourth pattern part has the second width of the second pattern part.
	As to claim 4, Jeans (US ‘406) disclose the third pattern part has a third width that is smaller than the first width of the first pattern part and greater than the second width of the second pattern part, and the fourth pattern part has a fourth width that is smaller than the second width of the second pattern part.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Dummy patterns)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 2nd pattern part)][AltContent: textbox (A 5th pattern part)][AltContent: textbox (A 6th pattern part)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 1st pattern part)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    153
    273
    media_image4.png
    Greyscale


	As to claim 5, Jeans (US ‘406) teaches the first pattern group further comprises a fifth pattern part, and the second pattern group further comprises a sixth pattern part, wherein the fifth pattern part and the sixth pattern part are arranged to be adjacent to each other on the base substrate and disposed to be spaced apart from the first pattern part to fourth pattern part in the first direction, wherein a fifth width of the fifth pattern part in the first direction is smaller than the second width of the second pattern part in the first direction, and wherein a sixth width of the sixth pattern part has the fifth width of the fifth pattern part.
	As to claim 6, Jeans (US ‘406) disclose the fifth pattern part is spaced apart from the second pattern part with the fourth pattern part disposed there-between, and wherein the fifth pattern part and the sixth pattern part are arranged to be adjacent to each other in the sequential order in the first direction.
	As to claim 7, Jeans (US ‘406) teach a difference between the second width of the second pattern part and the fifth width of the fifth pattern part is same as a difference between the first width of the first pattern part and the second width of the second pattern part.
	As to claim 8, Jeans (US ‘406) disclose the fifth pattern part and the sixth pattern part are disposed between the third pattern part and the second pattern part.
	As to claim 9, Jeans (US ‘406) teaches plurality of dummy patterns respectively disposed between the first pattern part to the fourth pattern part, wherein each of the plurality of dummy patterns has a width that is greater 
	Jeans (US ‘406) teaches a 4.0 inch silicon wafer was used as the master substrate 11 for four of the imprint stamps 20. Larger diameter silicon wafers (e.g. 8 inch or 12 inch) can be used to provide a larger surface area for more of the imprint stamps 20 or for larger imprint stamps 20. Although the imprint patterns 20p appear to be identical in FIG. 5, the imprint stamps 20 can include imprint patterns 20p that vary (i.e. are not identical) among the imprint stamps 20. (See column 10, lines 8-16)
	As to claim 10, Jeans (US ‘406) discloses a difference in width of the first pattern and the second pattern is more than 400 µm.
	As to claim 11, Jeans (US ‘406) teaches a stamp for nano imprinting, wherein the stamp comprises a base substrate (21) having a plane defined in a first direction and a second direction crossing each other; and a pattern group comprising a plurality of nano patterns disposed on the base substrate (21) and spaced apart from each other in the first direction, wherein the pattern group comprises a first pattern group (20) and a second pattern group (20), each of the first pattern group (20) and the second pattern group (20) comprises a first pattern part (20q) and a second pattern part (20q) that are arranged to be spaced apart from each other in the first direction and have different widths, and the first pattern part (20q) of the first pattern group (20), the first pattern part (20q) of the second pattern group (20), the second pattern part (20q) of the first pattern group (20), and the second pattern part (20q) of the second pattern group (20) are disposed to be arranged adjacent to each other in a sequential order in the first direction.
	As to claim 12, Jeans (US ‘406) discloses each of the first pattern part (20q) and the second pattern part (20q) of the first pattern group (20) and the first pattern part (20q) and the second pattern part (20q) of the second pattern group (20) has a width defined in the first direction, and wherein a first width of the first pattern part (20q) of the first pattern group (20) is greater than a second width of the second pattern part (20q) of the first pattern group (20).
13, Jeans (US ‘406) teaches the first pattern part (20q) of the second pattern group (20) has the first width of the first pattern part (20q) of the first pattern group (20), and wherein the second pattern part (20q) of the second pattern group (20) has the second width of the second pattern part of the first pattern group.
	As to claim 14, Jeans (US ‘406) discloses the first pattern part (20q) and the second pattern part (20q) of the first pattern group (20) and the first pattern part (20q) and the second pattern part (20q) of the second pattern group (20) have widths that gradually decrease in the sequential order in the first direction.
	As to claim 15, Jeans (US ‘406) teaches a dummy pattern disposed between the first pattern group (20) and the second pattern group (20) and between the first pattern part (20q) and the second pattern part (20q) in each of the first pattern group (20) and the second pattern group (20), wherein the dummy pattern has a width that is greater than a width of a nano pattern of the plurality of nano patterns in the first direction.
Conclusion
Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US 2010/0264560) disclose an imprint lithography stamp (401) for nano-imprinting, the stamp (401) comprising: a base substrate having a plane defined by a first direction and a second direction crossing each other; a first pattern group (403) comprising a first and a second pattern parts (407) disposed on the base substrate, arranged to be spaced apart from each other in the first direction; and a second pattern group (405) comprising a third and fourth pattern parts disposed on the base substrate, arranged to be spaced apart from each other in the first direction, and wherein each of the first pattern part to the fourth pattern part comprises a plurality of nano-patterns, wherein the first pattern part, the third pattern part, the second pattern part, 
Takahashi et al. (US 2008/0118697) disclose a stamper for nano- imprinting, the stamp comprising: a base substrate having a plane defined by a first direction and a second direction crossing each other; a first pattern group comprising a first and a second pattern parts disposed on the base substrate, arranged to be spaced apart from each other in the first direction; and a second pattern group comprising a third and a fourth pattern parts disposed on the base substrate, arranged to be spaced apart from each other in the first direction, wherein each of the first pattern part to the fourth pattern part comprises a plurality of nano-patterns, and wherein the first pattern part, the third pattern part, the second pattern part, and the fourth pattern part are disposed to be arranged adjacent to each other in a sequential order in the first direction.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743                                                                                                                                                                                                        06/13/2021